Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 3, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150719                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  DUSTIN ROCK,                                                                                        Richard H. Bernstein,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 150719
                                                                    COA: 312885
                                                                    Kent CC: 10-006307-NM
  DR. K. THOMAS CROCKER and DR.
  K. THOMAS CROCKER, D.O., P.C.,
             Defendants-Appellants.
  _________________________________________/

          On order of the Court, the application for leave to appeal the November 18, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the
  issues: (1) whether the lower courts erred in concluding that allegations relating to
  violations of the standard of care that the plaintiff’s expert admitted did not cause the
  plaintiff’s injury were admissible as evidence of negligence; and (2) whether the Court of
  Appeals erred in holding that, if the defendant is a board-certified specialist, MCL
  600.2169(1)(a) only requires an expert to be board certified in that same specialty at the
  time of the malpractice, and not at the time of trial.

          The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and
  the Negligence Law Section of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 3, 2015
           d0527
                                                                               Clerk